
	
		II
		Calendar No. 167
		111th CONGRESS
		1st Session
		S. 801
		[Report No. 111–80]
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Akaka (for himself,
			 Mr. Burr, Mr.
			 Tester, Mr. Burris,
			 Mr. Rockefeller,
			 Mr. Brown, Mr.
			 Begich, Ms. Snowe,
			 Mrs. Murray, Mr. Reed, Mr.
			 Specter, Ms. Murkowski,
			 Mr. Johanns, Mrs. McCaskill, Mr.
			 Merkley, Mr. Thune,
			 Mr. Cardin, Mr.
			 Johnson, Mrs. Hagan,
			 Mr. Casey, Mr.
			 Bennet, Mr. Udall of New
			 Mexico, Mr. Durbin,
			 Mrs. Hutchison, and
			 Mr. Grassley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			September 25, 2009
			Reported by Mr. Akaka,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 38, United States Code, to waive charges
		  for humanitarian care provided by the Department of Veterans Affairs to family
		  members accompanying veterans severely injured after September 11, 2001, as
		  they receive medical care from the Department and to provide assistance to
		  family caregivers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Caregiver and Veterans Health Services
			 Act of 2009.
		2.Waiver of charges for
			 humanitarian care provided to family members accompanying certain severely
			 injured veterans as they receive medical careThe text of section 1784 of title 38, United
			 States Code, is amended to read as follows:
			
				(a)In
				generalThe Secretary may furnish hospital care or medical
				services as a humanitarian service in emergency cases.
				(b)ReimbursementExcept
				as provided in subsection (c), the Secretary shall charge for care and services
				provided under subsection (a) at rates prescribed by the Secretary.
				(c)Waiver of
				charges(1)Except as provided in
				paragraph (2), the Secretary shall waive the charges required by subsection (b)
				for care or services provided under subsection (a) to an attendant of a covered
				veteran if such care or services are provided to such attendant for an
				emergency that occurs while such attendant is accompanying such veteran while
				such veteran is receiving approved inpatient or outpatient treatment at—
						(A)a Department
				facility; or
						(B)a non-Department
				facility—
							(i)that is under
				contract with the Department; or
							(ii)at which the
				veteran is receiving fee-basis care.
							(2)If an attendant is
				entitled to care or services under a health-plan contract (as that term is
				defined in section 1725(f) of this title) or other contractual or legal
				recourse against a third party that would, in part, extinguish liability by
				charges described by subsection (b), the amount of such charges waived under
				paragraph (1) shall be the amount by which such charges exceed the amount of
				such charges covered by the health-plan contract or other contractual or legal
				recourse against the third party.
					(d)DefinitionsIn
				this section:
					(1)The term
				attendant includes, with respect to a veteran, the
				following:
						(A)A family member of
				the veteran.
						(B)An individual
				eligible to receive ongoing family caregiver assistance under section
				1717A(e)(1) of this title for the provision of personal care services to the
				veteran.
						(C)Any other
				individual whom the Secretary determines—
							(i)has a relationship
				with the veteran sufficient to demonstrate a close affinity with the veteran;
				and
							(ii)provides a
				significant portion of the veteran's care.
							(2)The term
				covered veteran means any veteran with a severe injury incurred or
				aggravated in the line of duty in the active military, naval, or air service on
				or after September 11, 2001.
					(3)The term
				family member with respect to a veteran, includes the
				following:
						(A)The spouse of the
				veteran.
						(B)The child of the
				veteran.
						(C)A parent of the
				veteran.
						(D)A sibling of the
				veteran.
						(E)A cousin of the
				veteran.
						(F)An aunt of the
				veteran.
						(G)An uncle of the
				veteran.
						(H)A grandparent of
				the veteran.
						(I)A grandchild of
				the veteran.
						(J)A stepparent of
				the veteran.
						(K)A stepchild of the
				veteran.
						(L)A stepsibling of
				the veteran.
						(M)A parent-in-law of
				the veteran.
						(N)A sister-in-law of
				the veteran.
						(O)A brother-in-law
				of the veteran.
						(P)A cousin of the
				spouse of the veteran.
						(Q)An aunt of the
				spouse of the veteran.
						(R)An uncle of the
				spouse of the veteran.
						(S)A grandparent of
				the spouse of the veteran.
						(T)A grandchild of
				the spouse of the veteran.
						(U)A stepparent of
				the spouse of the veteran.
						(V)A stepsibling of
				the spouse of the veteran.
						(W)Such other
				individuals as the Secretary shall specify in regulations for purposes of this
				section.
						(4)The term
				severe injury means, in the case of a covered veteran, any injury
				as follows:
						(A)A physiological
				condition of the veteran if the condition is a permanent or temporary severely
				disabling disorder that compromises the ability of the veteran to carry out one
				or more independent activities of daily living.
						(B)A psychological
				condition of the veteran if the condition is rated at 30 or less on the Global
				Assessment of Functioning (GAF) scale, as set forth in the Diagnostic and
				Statistical Manual of Mental Disorders, Fourth Edition Text Revision
				(DSM–IV–TR), or the most recent edition if different than the Fourth Edition
				Text Revision, of the American Psychiatric Association.
						(C)An injury for
				which the veteran needs supervision or protection based on symptoms or
				residuals of neurological or other impairment.
						(D)Any other injury
				of the veteran that is determined to be a severe injury in accordance with
				regulations prescribed by the Secretary for purposes of this
				section.
						.
		3.Family caregiver
			 assistance
			(a)Requirement
				(1)In
			 generalSubchapter II of chapter 17 of title 38, United States
			 Code, is amended by inserting after section 1717 the following new
			 section:
					
						1717A.Family
				caregiver assistance
							(a)In
				general(1)As part of home health
				services provided under section 1717 of this title, the Secretary shall, upon
				the joint application of an eligible veteran and a family member of such
				veteran (or other individual designated by such veteran), furnish to such
				family member (or designee) family caregiver assistance in accordance with this
				section. The purpose of providing family caregiver assistance under this
				section is—
									(A)to reduce the
				number of veterans who are receiving institutional care, or who are in need of
				institutional care, whose personal care service needs could be substantially
				satisfied with the provision of such services by a family member (or designee);
				and
									(B)to provide
				eligible veterans with additional options so that they can choose the setting
				for the receipt of personal care services that best suits their needs.
									(2)The Secretary
				shall only furnish family caregiver assistance under this section to a family
				member of an eligible veteran (or other individual designated by such veteran)
				if the Secretary determines it is in the best interest of the eligible veteran
				to do so.
								(b)Eligible
				veterans(1)For purposes of this
				section, an eligible veteran is a veteran (or member of the Armed Forces
				undergoing medical discharge from the Armed Forces)—
									(A)who has a serious
				injury (including traumatic brain injury, psychological trauma, or other mental
				disorder) incurred or aggravated in line of duty in the active military, naval,
				or air service on or after the date described in paragraph (2); and
									(B)whom the Secretary
				determines, in consultation with the Secretary of Defense as necessary, is in
				need of personal care services because of—
										(i)an inability to
				perform one or more independent activities of daily living;
										(ii)a need for
				supervision or protection based on symptoms or residuals of neurological or
				other impairment or injury; or
										(iii)such other
				matters as the Secretary shall establish in consultation with the Secretary of
				Defense as appropriate.
										(2)The date described
				in this paragraph—
									(A)during the period
				beginning on the date of the enactment of the Caregiver and Veterans Health Services Act of
				2009 and ending two years after the date of the enactment of that
				Act, is September 11, 2001; and
									(B)beginning on the
				first day after the date that is two years after the date of the enactment of
				the Caregiver and Veterans Health Services
				Act of 2009, is the earliest date the Secretary determines is
				appropriate to include the largest number of veterans possible under this
				section without reducing the quality of care provided to such veterans.
									(c)Evaluation of
				eligible veterans and family caregivers(1)The Secretary shall
				evaluate each eligible veteran who makes a joint application under subsection
				(a)(1)—
									(A)to identify the
				personal care services required by such veteran; and
									(B)to determine
				whether such requirements could be significantly or substantially satisfied
				with the provision of personal care services from a family member (or other
				individual designated by the veteran).
									(2)The Secretary
				shall evaluate each family member of an eligible veteran (or other individual
				designated by the veteran) who makes a joint application under subsection
				(a)(1) to determine—
									(A)the basic amount
				of instruction, preparation, and training such family member (or designee)
				requires, if any, to provide the personal care services required by such
				veteran; and
									(B)the amount of
				additional instruction, preparation, and training such family member (or
				designee) requires, if any, to be the primary personal care attendant
				designated for such veteran under subsection (e).
									(3)An evaluation
				carried out under paragraph (1) may be carried out—
									(A)at a Department
				facility;
									(B)at a
				non-Department facility determined appropriate by the Secretary for purposes of
				such evaluation; and
									(C)such other
				locations as the Secretary considers appropriate.
									(d)Training and
				certification(1)Except as provided in
				subsection (a)(2), the Secretary shall provide each family member of an
				eligible veteran (or other individual designated by the veteran) who makes a
				joint application under subsection (a)(1) the basic instruction, preparation,
				and training determined to be required by such family member (or designee)
				under subsection (c)(2)(A).
								(2)The Secretary may
				provide to a family member of an eligible veteran (or other individual
				designated by the veteran) the additional instruction, preparation, and
				training determined to be required by such family member (or designee) under
				subsection (c)(2)(B) if such family member (or designee)—
									(A)is certified as a
				personal care attendant for the veteran under paragraph (3); and
									(B)requests, with
				concurrence of the veteran, such additional instruction, preparation, and
				training.
									(3)Upon the
				successful completion by a family member of an eligible veteran (or other
				individual designated by the veteran) of basic instruction, preparation, and
				training provided under paragraph (1), the Secretary shall certify the family
				member as a personal care attendant for the veteran.
								(4)If the Secretary
				determines that a primary personal care attendant designated under subsection
				(e) requires additional training to maintain such designation, the Secretary
				shall make such training available to the primary personal care
				attendant.
								(5)The Secretary
				shall, subject to regulations the Secretary shall prescribe, provide for
				necessary travel, lodging, and per diem expenses incurred by a family member of
				an eligible veteran (or other individual designated by the veteran) in
				undergoing training under this subsection.
								(6)If the
				participation of a family member of an eligible veteran (or other individual
				designated by the veteran) in training under this subsection would interfere
				with the provision of personal care services to the veteran, the Secretary
				shall, subject to regulations as the Secretary shall prescribe and in
				consultation with the eligible veteran, provide respite care to the eligible
				veteran during the provision of such training to the family member so that such
				family caregiver (or designee) can participate in such training without
				interfering with the provision of such services.
								(e)Designation of
				primary personal care attendant(1)For each eligible
				veteran with at least one family member (or other individual designated by the
				veteran) who is described by subparagraphs (A) through (E) of paragraph (2),
				the Secretary shall designate one family member of such veteran (or other
				individual designated by the veteran) as the primary personal care attendant
				for such veteran to be the primary provider of personal care services for such
				veteran.
								(2)A primary personal
				care attendant designated for an eligible veteran under paragraph (1) shall be
				selected from among family members of such veteran (or other individuals
				designated by such veteran) who—
									(A)are certified
				under subsection (d)(3) as a personal care attendant for such veteran;
									(B)complete all
				additional instruction, preparation, and training, if any, provided under
				subsection (d)(2);
									(C)elect to provide
				the personal care services to such veteran that the Secretary determines such
				veteran requires under subsection (c)(1);
									(D)has the consent of
				such veteran to be the primary provider of such services for such veteran;
				and
									(E)the Secretary
				considers competent to be the primary provider of such services for such
				veteran.
									(3)An eligible
				veteran receiving personal care services from a family member (or other
				individual designated by the veteran) designated as the primary personal care
				attendant for the veteran under paragraph (1) may revoke consent with respect
				to such family member (or designee) under paragraph (2)(D) at any time.
								(4)If an individual
				designated as the primary personal care attendant of an eligible veteran under
				paragraph (1) subsequently fails to meet the requirements set forth in
				paragraph (2), the Secretary—
									(A)shall immediately
				revoke the individual's designation under paragraph (1); and
									(B)may designate, in
				consultation with the eligible veteran or the eligible veteran's surrogate
				appointed under subsection (g), a new primary personal care attendant for the
				veteran under such paragraph.
									(5)The Secretary
				shall take such actions as may be necessary to ensure that the revocation of a
				designation under paragraph (1) does not interfere with the provision of
				personal care services required by a veteran.
								(f)Ongoing family
				caregiver assistance(1)Except as provided in
				subsection (a)(2) and subject to the provisions of this subsection, the
				Secretary shall provide ongoing family caregiver assistance to family members
				of eligible veterans (or other individuals designated by such veterans) as
				follows:
									(A)To each family
				member of an eligible veteran (or designee) who is certified under subsection
				(d)(3) as a personal care attendant for the veteran the following:
										(i)Direct technical
				support consisting of information and assistance to timely address routine,
				emergency, and specialized caregiving needs.
										(ii)Counseling.
										(iii)Access to an
				interactive Internet website on caregiver services that addresses all aspects
				of the provision of personal care services under this section.
										(B)To each family
				member of an eligible veteran (or designee) who is designated as the primary
				personal care attendant for the veteran under subsection (e) the
				following:
										(i)The ongoing family
				caregiver assistance described in subparagraph (A).
										(ii)Mental health
				services.
										(iii)Respite care of
				not less than 30 days annually, including 24-hour per day care of the veteran
				commensurate with the care provided by the family caregiver to permit extended
				respite.
										(iv)Medical care
				under section 1781 of this title.
										(v)A monthly personal
				caregiver stipend.
										(2)(A)The Secretary shall
				provide respite care under paragraph (1)(B)(iii), at the election of the
				Secretary—
										(i)through facilities
				of the Department that are appropriate for the veteran; or
										(ii)through contracts
				under section 1720B(c) of this title.
										(B)If the primary
				personal care attendant of an eligible veteran designated under subsection
				(e)(1) determines in consultation with the veteran or the veteran's surrogate
				appointed under subsection (g), and the Secretary concurs, that the needs of
				the veteran cannot be accommodated through the facilities and contracts
				described in subparagraph (A), the Secretary shall, in consultation with the
				primary personal care attendant and the veteran (or the veteran's surrogate),
				provide respite care through other facilities or arrangements that are
				medically and age appropriate.
									(3)(A)The Secretary shall
				provide monthly personal caregiver stipends under paragraph (1)(B)(v) in
				accordance with a schedule established by the Secretary that specifies stipends
				provided based upon the amount and degree of personal care services
				provided.
									(B)The Secretary
				shall ensure, to the extent practicable, that the schedule required by
				subparagraph (A) specifies that the amount of the personal caregiver stipend
				provided to a primary personal care attendant designated under subsection
				(e)(1) for the provision of personal care services to an eligible veteran is
				not less than the amount the Secretary would pay a commercial home health care
				entity in the geographic area of the veteran to provide equivalent personal
				care services to the veteran.
									(C)If personal care
				services are not available from a commercial provider in the geographic area of
				an eligible veteran, the Secretary may establish the schedule required by
				subparagraph (A) with respect to the veteran by considering the costs of
				commercial providers of personal care services in geographic areas other than
				the geographic area of the veteran with similar costs of living.
									(4)Provision of
				ongoing family caregiver assistance under this subsection for provision of
				personal care services to an eligible veteran shall terminate if the eligible
				veteran no longer requires the personal care services.
								(g)SurrogatesIf
				an eligible veteran lacks the capacity to submit an application, provide
				consent, make a request, or concur with a request under this section, the
				Secretary may, in accordance with regulations and policies of the Department
				regarding the appointment of guardians or the use of powers of attorney,
				appoint a surrogate for the veteran who may submit applications, provide
				consent, make requests, or concur with requests on behalf of the veteran under
				this section.
							(h)Oversight(1)The Secretary shall
				enter into contracts with appropriate entities to provide oversight of the
				provision of personal care services by primary personal care attendants
				designated under subsection (e)(1) under this section.
								(2)The Secretary
				shall ensure that each eligible veteran receiving personal care services under
				this section from a primary personal care attendant designated under subsection
				(e)(1) is visited in the veteran's home by an entity providing oversight under
				paragraph (1) at such frequency as the Secretary shall determine under
				paragraph (3) to determine if the care received by the veteran under this
				section meets the needs of the veteran.
								(3)(A)Except as provided in
				subparagraph (B), the Secretary shall determine the manner of oversight
				provided under paragraph (1) and the frequency of visits under paragraph (2)
				for an eligible veteran as the Secretary considers commensurate with the needs
				of such eligible veteran.
									(B)The frequency of
				visits under paragraph (2) for an eligible veteran shall be not less frequent
				than once every six months.
									(4)(A)An entity visiting an
				eligible veteran under paragraph (2) shall submit to the Secretary the findings
				of the entity with respect to each visit, including whether the eligible
				veteran is receiving the care the eligible veteran requires.
									(B)If an entity finds
				under subparagraph (A) that an eligible veteran is not receiving the care the
				eligible veteran requires, the entity shall submit to the Secretary a
				recommendation on the corrective actions that should be taken to ensure that
				the eligible veteran receives the care the eligible veteran requires,
				including, if the entity considers appropriate, a recommendation for revocation
				of a caregiver's certification under subsection (d)(3) or revocation of the
				designation of an individual under subsection (e)(1).
									(5)After receiving
				findings and recommendations, if any, under paragraph (4) with respect to an
				eligible veteran, the Secretary may take such actions as the Secretary
				considers appropriate to ensure that the eligible veteran receives the care the
				eligible veteran requires, including the following:
									(A)Revocation of a
				caregiver's certification under subsection (d)(3).
									(B)Revocation of the
				designation of an individual under subsection (e)(1).
									(6)If the Secretary
				terminates the provision of ongoing family caregiver assistance under
				subsection (f) to a family member of an eligible veteran (or other individual
				designated by the veteran) because of findings of an entity submitted to the
				Secretary under paragraph (4) of this subsection, the Secretary may not provide
				compensation to such entity for the provision of personal care services to such
				veteran, unless the Secretary determines it would be in the best interest of
				the eligible veteran to provide compensation to such entity to provide such
				services.
								(i)OutreachThe
				Secretary shall carry out a program of outreach to inform eligible veterans and
				their family members of the availability and nature of family caregiver
				assistance.
							(j)ConstructionA
				decision by the Secretary under this section affecting the furnishing of family
				caregiver assistance shall be considered a medical determination.
							(k)DefinitionsIn
				this section:
								(1)The term
				family caregiver assistance includes the instruction, preparation,
				training, and certification provided under subsection (d) and the ongoing
				family caregiver assistance provided under subsection (f).
								(2)The term
				family member includes, with respect to a veteran, the
				following:
									(A)The spouse of the
				veteran.
									(B)The child of the
				veteran.
									(C)A parent of the
				veteran.
									(D)A sibling of the
				veteran.
									(E)A cousin of the
				veteran.
									(F)An aunt of the
				veteran.
									(G)An uncle of the
				veteran.
									(H)A grandparent of
				the veteran.
									(I)A grandchild of
				the veteran.
									(J)A stepparent of
				the veteran.
									(K)A stepchild of the
				veteran.
									(L)A stepsibling of
				the veteran.
									(M)A parent-in-law of
				the veteran.
									(N)A sister-in-law of
				the veteran.
									(O)A brother-in-law
				of the veteran.
									(P)A cousin of the
				spouse of the veteran.
									(Q)An aunt of the
				spouse of the veteran.
									(R)An uncle of the
				spouse of the veteran.
									(S)A grandparent of
				the spouse of the veteran.
									(T)A grandchild of
				the spouse of the veteran.
									(U)A stepparent of
				the spouse of the veteran.
									(V)A stepsibling of
				the spouse of the veteran.
									(W)Such other
				individuals as the Secretary shall specify in regulations for purposes of this
				section.
									(3)The term
				personal care services includes the following:
									(A)Supervision.
									(B)Protection.
									(C)Services to assist
				a veteran with one or more independent activities of daily living.
									(D)Such other
				services as the Secretary considers
				appropriate.
									.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item related to section 1717 the
			 following new item:
					
						
							1717A. Family caregiver
				assistance.
						
						.
				(3)Authorization
			 for provision of health care to personal care attendantsSection
			 1781(a) of such title is amended—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
					(B)by inserting after
			 paragraph (1) the following new paragraph (2):
						
							(2)a family member of
				a veteran (or other individual designated by the veteran) designated as the
				primary personal care attendant for such veteran under section 1717A(e) of this
				title,
							.
				
					(4)ConstructionThe
			 furnishing of family caregiver assistance under section 1717A of title 38,
			 United States Code, as added by paragraph (1), shall be construed to supplement
			 and not supplant the programs of the Department of Veterans Affairs in
			 existence on the date of the enactment of this Act.
				(5)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date that is 270 days after the date of the enactment of this Act.
				(b)Implementation
			 plan and report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall—
					(A)develop a plan for
			 the implementation of section 1717A of title 38, United States Code, as added
			 by subsection (a)(1); and
					(B)submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report on such plan.
					(2)ConsultationIn
			 developing the plan required by paragraph (1)(A), the Secretary shall consult
			 with the following:
					(A)Veterans described
			 in section 1717A(b) of title 38, United States Code, as added by subsection
			 (a)(1).
					(B)Family members of
			 veterans who provide personal care services to such veterans.
					(C)Veterans service
			 organizations, as recognized by the Secretary of Veterans Affairs for the
			 representation of veterans under section 5902 of title 38, United States
			 Code.
					(D)Relevant national
			 organizations that specialize in the provision of assistance to individuals
			 with the types of disabilities that personal care attendants will encounter
			 while providing personal care services under section 1717A of title 38, United
			 States Code, as so added.
					(E)Such other
			 organizations with an interest in the provision of care to veterans as the
			 Secretary considers appropriate.
					(F)The Secretary of
			 Defense with respect to matters concerning personal care services for eligible
			 veterans who are members of the Armed Forces undergoing medical discharge from
			 the Armed Forces.
					(3)Report
			 contentsThe report required by paragraph (1)(B) shall contain
			 the following:
					(A)The plan required
			 by paragraph (1)(A).
					(B)A description of
			 the veterans, caregivers, and organizations consulted by the Secretary under
			 paragraph (2).
					(C)A description of
			 such consultations.
					(D)The
			 recommendations of such veterans, caregivers, and organizations, if any, that
			 were not incorporated into the plan required by paragraph (1)(A).
					(E)The reasons the
			 Secretary did not incorporate such recommendations into such plan.
					(c)Annual
			 evaluation report
				(1)In
			 generalNot later than two years after the date described in
			 subsection (a)(4) and annually thereafter, the Secretary shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a comprehensive report on the
			 implementation of section 1717A of title 38, United States Code, as added by
			 subsection (a)(1).
				(2)ContentsThe
			 report required by paragraph (1) shall include the following:
					(A)The number of
			 family members of veterans (or other individuals designated by veterans) that
			 received family caregiver assistance under such section 1717A.
					(B)A description of
			 the outreach activities carried out by the Secretary in accordance with
			 subsection (i) of such section 1717A.
					(C)The resources
			 expended by the Secretary under such section 1717A.
					(D)An assessment of
			 the manner in which resources are expended by the Secretary under such section
			 1717A, particularly with respect to the provision of monthly personal caregiver
			 stipends under subsection (f) of such section.
					(E)A description of
			 the outcomes achieved by, and any measurable benefits of, carrying out the
			 requirements of such section 1717A.
					(F)A justification of
			 any determination made under subsection (b)(2) of such section 1717A.
					(G)An assessment of
			 the effectiveness and the efficiency of the implementation of such section
			 1717A.
					(H)An assessment of
			 how the provision of family caregiver assistance fits into the continuum of
			 home health care services and benefits provided to veterans in need of such
			 services and benefits.
					(I)Such
			 recommendations, including recommendations for legislative or administrative
			 action, as the Secretary considers appropriate in light of carrying out the
			 requirements of such section 1717A.
					4.Lodging and
			 subsistence for attendantsSection 111(e) of title 38, United States
			 Code, is amended—
			(1)by striking When any and
			 inserting (1) When any;
			(2)in paragraph (1),
			 as designated by paragraph (1) of this subsection—
				(A)by inserting
			 (including lodging and subsistence) after expenses of
			 travel; and
				(B)by inserting
			 before the period at the end the following: for the period consisting of
			 travel to and from a treatment facility and the duration of the treatment
			 episode; and
				(3)by adding at the
			 end the following:
				
					(2)The Secretary may
				prescribe regulations to carry out this subsection. Such regulations may
				include provisions—
						(A)to limit the
				number of individuals that may receive expenses of travel under paragraph (1)
				for a single treatment episode of a person; and
						(B)to require
				attendants to use certain travel services.
						(3)In this
				subsection:
						(A)The term
				attendant includes, with respect to a person described in
				paragraph (1), the following:
							(i)A family member of
				the person.
							(ii)An individual
				certified as a personal care attendant under section 1717A(d)(3) of this
				title.
							(iii)Any other
				individual whom the Secretary determines—
								(I)has a preexisting
				relationship with the person; and
								(II)provides a
				significant portion of the person's care.
								(B)The term
				family member includes, with respect to a person described in
				paragraph (1), the following:
							(i)The spouse of the
				person.
							(ii)The child of the
				person.
							(iii)A parent of the
				person.
							(iv)A sibling of the
				person.
							(v)A cousin of the
				person.
							(vi)An aunt of the
				person.
							(vii)An uncle of the
				person.
							(viii)A grandparent
				of the person.
							(ix)A grandchild of
				the person.
							(x)A stepparent of
				the person.
							(xi)A stepchild of
				the person.
							(xii)A stepsibling of
				the person.
							(xiii)A parent-in-law
				of the person.
							(xiv)A sister-in-law
				of the person.
							(xv)A brother-in-law
				of the person.
							(xvi)A cousin of the
				spouse of the person.
							(xvii)An aunt of the
				spouse of the person.
							(xviii)An uncle of
				the spouse of the person.
							(xix)A grandparent of
				the spouse of the person.
							(xx)A grandchild of
				the spouse of the person.
							(xxi)A stepparent of
				the spouse of the person.
							(xxii)A stepsibling
				of the spouse of the person.
							(xxiii)Such other
				individuals as the Secretary shall specify in regulations for purposes of this
				subsection.
							.
			1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Caregiver and Veterans Health
			 Services Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. References to title 38, United States
				Code.
					TITLE I—Caregiver
				support
					Sec. 101. Waiver of charges for humanitarian
				care provided to family members accompanying certain severely injured veterans
				as they receive medical care.
					Sec. 102. Family caregiver
				assistance.
					Sec. 103. Lodging and subsistence for
				attendants.
					Sec. 104. Survey of informal
				caregivers.
					TITLE II—Rural health
				improvements
					Sec. 201. Enhancement of Department of Veterans
				Affairs Education Debt Reduction Program.
					Sec. 202. Visual impairment and orientation and
				mobility professionals education assistance program.
					Sec. 203. Inclusion of Department of Veterans
				Affairs facilities in list of facilities eligible for assignment of
				participants in National Health Service Corps Scholarship Program.
					Sec. 204. Teleconsultation and
				telemedicine.
					Sec. 205. Demonstration projects on
				alternatives for expanding care for veterans in rural areas.
					Sec. 206. Program on provision of readjustment
				and mental health care services to veterans who served in Operation Iraqi
				Freedom and Operation Enduring Freedom.
					Sec. 207. Improvement of care of American
				Indian veterans.
					Sec. 208. Travel reimbursement for veterans
				receiving treatment at facilities of the Department of Veterans
				Affairs.
					Sec. 209. Office of Rural Health five-year
				strategic plan.
					Sec. 210. Oversight of contract and fee-basis
				care.
					Sec. 211. Enhancement of Vet Centers to meet
				needs of veterans of Operation Iraqi Freedom and Operation Enduring
				Freedom.
					Sec. 212. Centers of excellence for rural
				health research, education, and clinical activities.
					Sec. 213. Pilot program on incentives for
				physicians who assume inpatient responsibilities at community hospitals in
				health professional shortage areas.
					Sec. 214. Annual report on matters related to
				care for veterans who live in rural areas.
					Sec. 215. Transportation grants for rural
				veterans service organizations.
					TITLE III—Other health care
				matters
					Sec. 301. Expansion of veteran eligibility for
				reimbursement by Secretary of Veterans Affairs for emergency treatment
				furnished in a non-Department facility.
					Sec. 302. Prohibition on collection of
				copayments from veterans who are catastrophically disabled.
					TITLE IV—Construction and naming
				matters
					Sec. 401. Major medical facility project
				Department of Veterans Affairs Medical Center, Walla Walla,
				Washington.
					Sec. 402. Merril Lundman Department of Veterans
				Affairs Outpatient Clinic.
				
			2.References to title 38,
			 United States CodeExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 38, United States Code.
		ICaregiver
			 support
			101.Waiver of charges
			 for humanitarian care provided to family members accompanying certain severely
			 injured veterans as they receive medical careThe text of section 1784 is amended to read
			 as follows:
				
					(a)In
				generalThe Secretary may furnish hospital care or medical
				services as a humanitarian service in emergency cases.
					(b)ReimbursementExcept
				as provided in subsection (c), the Secretary shall charge for care and services
				provided under subsection (a) at rates prescribed by the Secretary.
					(c)Waiver of
				charges(1)Except as provided in
				paragraph (2), the Secretary shall waive the charges required by subsection (b)
				for care or services provided under subsection (a) to an attendant of a covered
				veteran if such care or services are provided to such attendant for an
				emergency that occurs while such attendant is accompanying such veteran while
				such veteran is receiving approved inpatient or outpatient treatment at—
							(A)a Department facility;
				or
							(B)a non-Department
				facility—
								(i)that is under contract
				with the Department; or
								(ii)at which the veteran is
				receiving fee-basis care.
								(2)If an attendant is
				entitled to care or services under a health-plan contract (as that term is
				defined in section 1725(f) of this title) or other contractual or legal
				recourse against a third party that would, in part, extinguish liability for
				charges described by subsection (b), the amount of such charges waived under
				paragraph (1) shall be the amount by which such charges exceed the amount of
				such charges covered by the health-plan contract or other contractual or legal
				recourse against the third party.
						(d)DefinitionsIn
				this section:
						(1)The term
				attendant, with respect to a veteran, includes the
				following:
							(A)A family member of the
				veteran.
							(B)An individual eligible to
				receive ongoing family caregiver assistance under section 1717A(e)(1) of this
				title for the provision of personal care services to the veteran.
							(C)Any other individual whom
				the Secretary determines—
								(i)has a relationship with
				the veteran sufficient to demonstrate a close affinity with the veteran;
				and
								(ii)provides a significant
				portion of the veteran's care.
								(2)The term covered
				veteran means any veteran with a severe injury incurred or aggravated in
				the line of duty in the active military, naval, or air service on or after
				September 11, 2001.
						(3)The term family
				member shall have such meaning as the Secretary shall determine by
				policy or regulation.
						(4)The term severe
				injury, in the case of a covered veteran, means any physiological,
				psychological, or neurological condition that renders a veteran unable to live
				independently as determined by the
				Secretary.
						.
			102.Family caregiver
			 assistance
				(a)Requirement
					(1)In
			 generalSubchapter II of chapter 17 is amended by inserting after
			 section 1717 the following new section:
						
							1717A.Family caregiver
				assistance
								(a)In
				general(1)As part of home health
				services provided under section 1717 of this title, the Secretary shall, upon
				the joint application of an eligible veteran and a family member of such
				veteran (or other individual designated by such veteran), furnish to such
				family member (or designee) family caregiver assistance in accordance with this
				section. The purpose of providing family caregiver assistance under this
				section is—
										(A)to reduce the number of
				veterans who are receiving institutional care, or who are in need of
				institutional care, whose personal care service needs could be substantially
				satisfied with the provision of such services by a family member (or designee);
				and
										(B)to provide eligible
				veterans with additional options so that they can choose the setting for the
				receipt of personal care services that best suits their needs.
										(2)The Secretary shall only
				furnish family caregiver assistance under this section to a family member of an
				eligible veteran (or other individual designated by such veteran) if the
				Secretary determines it is in the best interest of the eligible veteran to do
				so.
									(b)Eligible
				veterans(1)For purposes of this
				section, an eligible veteran is a veteran (or member of the Armed Forces
				undergoing medical discharge from the Armed Forces)—
										(A)who has a serious injury
				(including traumatic brain injury, psychological trauma, or other mental
				disorder) incurred or aggravated in the line of duty in the active military,
				naval, or air service on or after the date described in paragraph (2);
				and
										(B)whom the Secretary
				determines, in consultation with the Secretary of Defense as necessary, is in
				need of personal care services because of—
											(i)an inability to perform
				one or more independent activities of daily living;
											(ii)a need for supervision
				or protection based on symptoms or residuals of neurological or other
				impairment or injury; or
											(iii)such other matters as
				the Secretary shall establish in consultation with the Secretary of Defense as
				appropriate.
											(2)The date described in
				this paragraph—
										(A)during the period
				beginning on the date of the enactment of the Caregiver and Veterans Health Services Act of
				2009 and ending two years after the date of the enactment of that
				Act, is September 11, 2001; and
										(B)beginning on the first
				day after the date that is two years after the date of the enactment of the
				Caregiver and Veterans Health Services Act of
				2009, is the earliest date the Secretary determines is
				appropriate to include the largest number of veterans (and members of the Armed
				Forces) possible under this section without reducing the quality of care
				provided to such veterans (and members).
										(c)Evaluation of eligible
				veterans and family caregivers(1)The Secretary shall
				evaluate each eligible veteran who makes a joint application under subsection
				(a)(1)—
										(A)to identify the personal
				care services required by such veteran; and
										(B)to determine whether such
				requirements could be significantly or substantially satisfied with the
				provision of personal care services from a family member (or other individual
				designated by the veteran).
										(2)The Secretary shall
				evaluate each family member of an eligible veteran (or other individual
				designated by the veteran) who makes a joint application under subsection
				(a)(1) to determine—
										(A)the basic amount of
				instruction, preparation, and training such family member (or designee)
				requires, if any, to provide the personal care services required by such
				veteran; and
										(B)the amount of additional
				instruction, preparation, and training such family member (or designee)
				requires, if any, to be the primary personal care attendant designated for such
				veteran under subsection (e).
										(3)An evaluation carried out
				under paragraph (1) may be carried out—
										(A)at a Department
				facility;
										(B)at a non-Department
				facility determined appropriate by the Secretary for purposes of such
				evaluation; and
										(C)at such other locations
				as the Secretary considers appropriate.
										(d)Training and
				approval(1)Except as provided in
				subsection (a)(2), the Secretary shall provide each family member of an
				eligible veteran (or other individual designated by the veteran) who makes a
				joint application under subsection (a)(1) the basic instruction, preparation,
				and training determined to be required by such family member (or designee)
				under subsection (c)(2)(A).
									(2)The Secretary may provide
				to a family member of an eligible veteran (or other individual designated by
				the veteran) the additional instruction, preparation, and training determined
				to be required by such family member (or designee) under subsection (c)(2)(B)
				if such family member (or designee)—
										(A)is approved as a personal
				care attendant for the veteran under paragraph (3); and
										(B)requests, with
				concurrence of the veteran, such additional instruction, preparation, and
				training.
										(3)Upon the successful
				completion by a family member of an eligible veteran (or other individual
				designated by the veteran) of basic instruction, preparation, and training
				provided under paragraph (1), the Secretary shall approve the family member as
				a personal care attendant for the veteran.
									(4)If the Secretary
				determines that a primary personal care attendant designated under subsection
				(e) requires additional training to maintain such designation, the Secretary
				shall make such training available to the primary personal care
				attendant.
									(5)The Secretary shall,
				subject to regulations the Secretary shall prescribe, provide for necessary
				travel, lodging, and per diem expenses incurred by a family member of an
				eligible veteran (or other individual designated by the veteran) in undergoing
				training under this subsection.
									(6)If the participation of a
				family member of an eligible veteran (or other individual designated by the
				veteran) in training under this subsection would interfere with the provision
				of personal care services to the veteran, the Secretary shall, subject to
				regulations as the Secretary shall prescribe and in consultation with the
				veteran, provide respite care to the veteran during the provision of such
				training to the family member so that such family caregiver (or designee) can
				participate in such training without interfering with the provision of such
				services.
									(e)Designation of primary
				personal care attendant(1)For each eligible
				veteran with at least one family member (or other individual designated by the
				veteran) who is described by subparagraphs (A) through (E) of paragraph (2),
				the Secretary shall designate one family member of such veteran (or other
				individual designated by the veteran) as the primary personal care attendant
				for such veteran to be the primary provider of personal care services for such
				veteran.
									(2)A primary personal care
				attendant designated for an eligible veteran under paragraph (1) shall be
				selected from among family members of such veteran (or other individuals
				designated by such veteran) who—
										(A)are approved under
				subsection (d)(3) as a personal care attendant for such veteran;
										(B)complete all additional
				instruction, preparation, and training, if any, provided under subsection
				(d)(2);
										(C)elect to provide the
				personal care services to such veteran that the Secretary determines such
				veteran requires under subsection (c)(1);
										(D)has the consent of such
				veteran to be the primary provider of such services for such veteran;
				and
										(E)the Secretary considers
				competent to be the primary provider of such services for such veteran.
										(3)An eligible veteran
				receiving personal care services from a family member (or other individual
				designated by the veteran) designated as the primary personal care attendant
				for the veteran under paragraph (1) may revoke consent with respect to such
				family member (or designee) under paragraph (2)(D) at any time.
									(4)If an individual
				designated as the primary personal care attendant of an eligible veteran under
				paragraph (1) subsequently fails to meet the requirements set forth in
				paragraph (2), the Secretary—
										(A)shall immediately revoke
				the individual's designation under paragraph (1); and
										(B)may designate, in
				consultation with the eligible veteran or the eligible veteran's surrogate
				appointed under subsection (g), a new primary personal care attendant for the
				veteran under such paragraph.
										(5)The Secretary shall take
				such actions as may be necessary to ensure that the revocation of a designation
				under paragraph (1) does not interfere with the provision of personal care
				services required by a veteran.
									(f)Ongoing family
				caregiver assistance(1)Except as provided in
				subsection (a)(2) and subject to the provisions of this subsection, the
				Secretary shall provide ongoing family caregiver assistance to family members
				of eligible veterans (or other individuals designated by such veterans) as
				follows:
										(A)To each family member of
				an eligible veteran (or designee) who is approved under subsection (d)(3) as a
				personal care attendant for the veteran the following:
											(i)Direct technical support
				consisting of information and assistance to timely address routine, emergency,
				and specialized caregiving needs.
											(ii)Counseling.
											(iii)Access to an
				interactive Internet website on caregiver services that addresses all aspects
				of the provision of personal care services under this section.
											(B)To each family member of
				an eligible veteran (or designee) who is designated as the primary personal
				care attendant for the veteran under subsection (e) the following:
											(i)The ongoing family
				caregiver assistance described in subparagraph (A).
											(ii)Mental health
				services.
											(iii)Respite care of not
				less than 30 days annually, including 24-hour per day care of the veteran
				commensurate with the care provided by the family caregiver to permit extended
				respite.
											(iv)Medical care under
				section 1781 of this title if such family member (or designee) is not entitled
				to care or services under a health-plan contract (as defined in section 1725(f)
				of this title).
											(v)A monthly personal
				caregiver stipend.
											(2)(A)The Secretary shall
				provide respite care under paragraph (1)(B)(iii), at the election of the
				Secretary—
											(i)through facilities of the
				Department that are appropriate for the veteran; or
											(ii)through contracts under
				section 1720B(c) of this title.
											(B)If the primary personal
				care attendant of an eligible veteran designated under subsection (e)(1)
				determines in consultation with the veteran or the veteran's surrogate
				appointed under subsection (g), and the Secretary concurs, that the needs of
				the veteran cannot be accommodated through the facilities and contracts
				described in subparagraph (A), the Secretary shall, in consultation with the
				primary personal care attendant and the veteran (or the veteran's surrogate),
				provide respite care through other facilities or arrangements that are
				medically and age appropriate.
										(3)If the Secretary
				determines that the Department lacks the capacity to furnish medical care under
				clause (iv) of paragraph (1)(B), the Secretary may contract, in accordance with
				such regulations as the Secretary shall prescribe, for such insurance, medical
				services, or health plans as the Secretary considers appropriate to furnish
				such medical care.
									(4)(A)The Secretary shall
				provide monthly personal caregiver stipends under paragraph (1)(B)(v) in
				accordance with a schedule established by the Secretary that specifies stipends
				provided based upon the amount and degree of personal care services
				provided.
										(B)The Secretary shall
				ensure, to the extent practicable, that the schedule required by subparagraph
				(A) specifies that the amount of the personal caregiver stipend provided to a
				primary personal care attendant designated under subsection (e)(1) for the
				provision of personal care services to an eligible veteran is not less than the
				amount a commercial home health care entity would pay an individual in the
				geographic area of the veteran to provide equivalent personal care services to
				the veteran.
										(C)If personal care services
				are not available from a commercial provider in the geographic area of an
				eligible veteran, the Secretary may establish the schedule required by
				subparagraph (A) with respect to the veteran by considering the costs of
				commercial providers of personal care services in geographic areas other than
				the geographic area of the veteran with similar costs of living.
										(5)Provision of ongoing
				family caregiver assistance under this subsection for provision of personal
				care services to an eligible veteran shall terminate if the veteran no longer
				requires the personal care services.
									(g)SurrogatesIf
				an eligible veteran lacks the capacity to submit an application, provide
				consent, make a request, or concur with a request under this section, the
				Secretary may, in accordance with regulations and policies of the Department
				regarding the appointment of guardians or the use of powers of attorney,
				appoint a surrogate for the veteran who may submit applications, provide
				consent, make requests, or concur with requests on behalf of the veteran under
				this section.
								(h)Oversight(1)The Secretary shall
				enter into contracts with appropriate entities to provide oversight of the
				provision of personal care services under this section by primary personal care
				attendants designated under subsection (e)(1).
									(2)The Secretary shall
				ensure that each eligible veteran receiving personal care services under this
				section from a primary personal care attendant designated under subsection
				(e)(1) is visited in the veteran's home by an entity providing oversight under
				paragraph (1) at such frequency as the Secretary shall determine under
				paragraph (3).
									(3)(A)Except as provided in
				subparagraph (B), the Secretary shall determine the manner of oversight
				provided under paragraph (1) and the frequency of visits under paragraph (2)
				for an eligible veteran as the Secretary considers commensurate with the needs
				of such veteran.
										(B)The frequency of visits
				under paragraph (2) for an eligible veteran shall be not less frequent than
				once every six months.
										(4)(A)An entity visiting an
				eligible veteran under paragraph (2) shall submit to the Secretary the findings
				of the entity with respect to each visit, including whether the veteran is
				receiving the care the veteran requires.
										(B)If an entity finds under
				subparagraph (A) that an eligible veteran is not receiving the care the veteran
				requires, the entity shall submit to the Secretary a recommendation on the
				corrective actions that should be taken to ensure that the veteran receives the
				care the veteran requires, including, if the entity considers appropriate, a
				recommendation for revocation of a caregiver's approval under subsection (d)(3)
				or revocation of the designation of an individual under subsection
				(e)(1).
										(5)After receiving findings
				and recommendations, if any, under paragraph (4) with respect to an eligible
				veteran, the Secretary may take such actions as the Secretary considers
				appropriate to ensure that the veteran receives the care the veteran requires,
				including the following:
										(A)Revocation of a
				caregiver's approval under subsection (d)(3).
										(B)Revocation of the
				designation of an individual under subsection (e)(1).
										(6)If the Secretary
				terminates the provision of ongoing family caregiver assistance under
				subsection (f) to a family member of an eligible veteran (or other individual
				designated by the veteran) because of findings of an entity submitted to the
				Secretary under paragraph (4), the Secretary may not provide compensation to
				such entity for the provision of personal care services to such veteran, unless
				the Secretary determines it would be in the best interest of such veteran to
				provide compensation to such entity to provide such services.
									(i)OutreachThe
				Secretary shall carry out a program of outreach to inform eligible veterans and
				their family members of the availability and nature of family caregiver
				assistance under this section.
								(j)Construction(1)A decision by the
				Secretary under this section affecting the furnishing of family caregiver
				assistance shall be considered a medical determination.
									(2)Nothing in this section
				shall be construed to create an employment relationship between the Secretary
				and an individual in receipt of family caregiver assistance under this
				section.
									(3)Nothing in this section
				shall be construed to create any entitlement to any services or stipends
				provided under this section.
									(k)DefinitionsIn
				this section:
									(1)The term family
				caregiver assistance includes the instruction, preparation, training,
				and approval provided under subsection (d) and the ongoing family caregiver
				assistance provided under subsection (f).
									(2)The term family
				member shall have such meaning as the Secretary shall determine by
				policy or regulation.
									(3)The term personal
				care services, with respect to a veteran, includes the following:
										(A)Supervision of the
				veteran.
										(B)Protection of the
				veteran.
										(C)Services to assist the
				veteran with one or more independent activities of daily living.
										(D)Such other services as
				the Secretary considers
				appropriate.
										.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 is
			 amended by inserting after the item related to section 1717 the following new
			 item:
						
							
								1717A. Family caregiver
				assistance.
							
							.
					(3)Authorization for
			 provision of health care to personal care attendantsSection
			 1781(a) is amended—
						(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
						(B)by inserting after
			 paragraph (1) the following new paragraph (2):
							
								(2)a family member of a
				veteran (or other individual designated by the veteran) designated as the
				primary personal care attendant for such veteran under section 1717A(e) of this
				title who is not entitled to care or services under a health-plan contract (as
				defined in section 1725(f) of this
				title),
								.
				
						(4)ConstructionAny
			 family caregiver assistance furnished under section 1717A of title 38, United
			 States Code, as added by paragraph (1), is in addition to any family caregiver
			 assistance furnished under other programs of the Department of Veterans Affairs
			 as of the date of the enactment of this Act.
					(5)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date that is 270 days after the date of the enactment of this Act.
					(b)Implementation plan and
			 report
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall—
						(A)develop a plan for the
			 implementation of section 1717A of title 38, United States Code, as added by
			 subsection (a)(1); and
						(B)submit to the Committee
			 on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of
			 the House of Representatives a report on such plan.
						(2)ConsultationIn
			 developing the plan required by paragraph (1)(A), the Secretary shall consult
			 with the following:
						(A)Veterans described in
			 section 1717A(b) of title 38, United States Code, as added by subsection
			 (a)(1).
						(B)Family members of
			 veterans who provide personal care services to such veterans.
						(C)Veterans service
			 organizations, as recognized by the Secretary of Veterans Affairs for the
			 representation of veterans under section 5902 of title 38, United States
			 Code.
						(D)National organizations
			 that specialize in the provision of assistance to individuals with the types of
			 disabilities that personal care attendants will encounter while providing
			 personal care services under section 1717A of title 38, United States Code, as
			 so added.
						(E)Such other organizations
			 with an interest in the provision of care to veterans as the Secretary
			 considers appropriate.
						(F)The Secretary of Defense
			 with respect to matters concerning personal care services for members of the
			 Armed Forces undergoing medical discharge from the Armed Forces who are
			 eligible to benefit from family caregiver assistance furnished under section
			 1717A of title 38, United States Code, as so added.
						(3)Report
			 contentsThe report required by paragraph (1)(B) shall contain
			 the following:
						(A)The plan required by
			 paragraph (1)(A).
						(B)A description of the
			 veterans, caregivers, and organizations consulted by the Secretary under
			 paragraph (2).
						(C)A description of such
			 consultations.
						(D)The recommendations of
			 such veterans, caregivers, and organizations, if any, that were not
			 incorporated into the plan required by paragraph (1)(A).
						(E)The reasons the Secretary
			 did not incorporate such recommendations into such plan.
						(c)Annual evaluation
			 report
					(1)In
			 generalNot later than two years after the date described in
			 subsection (a)(5) and annually thereafter, the Secretary shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a comprehensive report on the
			 implementation of section 1717A of title 38, United States Code, as added by
			 subsection (a)(1).
					(2)ContentsThe
			 report required by paragraph (1) shall include the following:
						(A)The number of family
			 members (or other designated individuals) of veterans or members of the Armed
			 Forces that received family caregiver assistance under such section
			 1717A.
						(B)A description of the
			 outreach activities carried out by the Secretary in accordance with subsection
			 (i) of such section 1717A.
						(C)The resources expended by
			 the Secretary under such section 1717A.
						(D)An assessment of the
			 manner in which resources are expended by the Secretary under such section
			 1717A, particularly with respect to the provision of monthly personal caregiver
			 stipends under subsection (f) of such section.
						(E)A description of the
			 outcomes achieved by, and any measurable benefits of, carrying out the
			 requirements of such section 1717A.
						(F)A justification of any
			 determination made under subsection (b)(2) of such section 1717A.
						(G)An assessment of the
			 effectiveness and the efficiency of the implementation of such section
			 1717A.
						(H)An assessment of how the
			 provision of family caregiver assistance fits into the continuum of home health
			 care services and benefits provided to veterans in need of such services and
			 benefits.
						(I)Such recommendations,
			 including recommendations for legislative or administrative action, as the
			 Secretary considers appropriate in light of carrying out the requirements of
			 such section 1717A.
						103.Lodging and
			 subsistence for attendantsSection 111(e) is amended—
				(1)by striking When any and
			 inserting (1) When any;
				(2)in paragraph (1), as
			 designated by paragraph (1) of this subsection—
					(A)by inserting
			 (including lodging and subsistence) after expenses of
			 travel; and
					(B)by inserting before the
			 period at the end the following: for the period consisting of travel to
			 and from a treatment facility and the duration of the treatment episode at that
			 facility; and
					(3)by adding at the end the
			 following:
					
						(2)The Secretary may
				prescribe regulations to carry out this subsection. Such regulations may
				include provisions—
							(A)to limit the number of
				individuals that may receive expenses of travel under paragraph (1) for a
				single treatment episode of a person; and
							(B)to require attendants to
				use certain travel services.
							(3)In this
				subsection:
							(A)The term
				attendant includes, with respect to a person described in
				paragraph (1), the following:
								(i)A family member of the
				person.
								(ii)An individual approved
				as a personal care attendant under section 1717A(d)(3) of this title.
								(iii)Any other individual
				whom the Secretary determines—
									(I)has a preexisting
				relationship with the person; and
									(II)provides a significant
				portion of the person's care.
									(B)The term family
				member shall have such meaning as the Secretary shall determine by
				policy or
				regulation.
							.
				104.Survey of informal
			 caregivers
				(a)In
			 generalThe Secretary of
			 Veterans Affairs shall, in collaboration with the Secretary of Defense, conduct
			 a national survey of family caregivers of seriously disabled veterans and
			 members of the Armed Forces to better understand the size and characteristics
			 of the population of such caregivers and the types of care they provide such
			 veterans and members.
				(b)ReportNot
			 later than 540 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall, in collaboration with the Secretary of Defense,
			 submit to Congress a report containing the findings of the Secretary with
			 respect to the survey conducted under subsection (a). Results of the survey
			 shall be disaggregated by the following:
					(1)Veterans and members of
			 the Armed Forces.
					(2)Veterans and members of
			 the Armed Forces who served in Operation Iraqi Freedom or Operation Enduring
			 Freedom.
					(3)Veterans and members of
			 the Armed Forces who live in rural areas.
					IIRural health
			 improvements
			201.Enhancement of
			 Department of Veterans Affairs Education Debt Reduction Program
				(a)Enhanced maximum annual
			 amountParagraph (1) of section 7683(d) is amended by striking
			 $44,000 and all that follows through fifth years of
			 participation in the Program and inserting the total amount of
			 principle and interest owed by the participant on loans referred to in
			 subsection (a).
				(b)Notice to potential
			 employees of eligibility and selection for participationSection
			 7682 is amended by adding at the end the following new subsection:
					
						(d)Notice to potential
				employeesIn each offer of employment made by the Secretary to an
				individual who, upon acceptance of such offer would be treated as eligible to
				participate in the Education Debt Reduction Program, the Secretary shall, to
				the maximum extent practicable, include the following:
							(1)A notice that the
				individual will be treated as eligible to participate in the Education Debt
				Reduction Program upon the individual's acceptance of such offer.
							(2)A notice of the
				determination of the Secretary whether or not the individual will be selected
				as a participant in the Education Debt Reduction Program as of the individual's
				acceptance of such
				offer.
							.
				(c)Selection of employees
			 who receive notice of selection with employment offerSection
			 7683 is further amended by adding at the end the following new
			 subsection:
					
						(e)Selection of
				participants(1)The Secretary shall
				select for participation in the Education Debt Reduction Program each
				individual eligible for participation in the Education Debt Reduction Program
				who—
								(A)the Secretary provided
				notice with an offer of employment under section 7682(d) of this title that
				indicated the individual would, upon the individual's acceptance of such offer
				of employment, be—
									(i)eligible to participate
				in the Education Debt Reduction Program; and
									(ii)selected to participate
				in the Education Debt Reduction Program; and
									(B)accepts such offer of
				employment.
								(2)The
				Secretary may select for participation in the Education Debt Reduction Program
				an individual eligible for participation in the Education Debt Reduction
				Program who is not described by subparagraphs (A) and (B) of paragraph
				(1).
							.
				202.Visual impairment
			 and orientation and mobility professionals education assistance
			 program
				(a)Establishment of
			 programPart V is amended by
			 inserting after chapter 74 the following new chapter:
					
						75Visual Impairment and
				Orientation and Mobility Professionals Education Assistance Program
							
								Sec.
								7501. Establishment of scholarship program;
				  purpose.
								7502. Application and acceptance.
								7503. Amount of assistance;
				  duration.
								7504. Agreement.
								7505. Repayment for failure to satisfy
				  requirements of agreement.
							
							7501.Establishment of
				scholarship program; purpose
								(a)EstablishmentSubject
				to the availability of appropriations, the Secretary shall establish and carry
				out a scholarship program to provide financial assistance in accordance with
				this chapter to an individual—
									(1)who is accepted for
				enrollment or currently enrolled in a program of study leading to a degree or
				certificate in visual impairment or orientation and mobility, or a dual degree
				or certification in both such areas, at an accredited (as determined by the
				Secretary) educational institution that is in a State; and
									(2)who enters into an
				agreement with the Secretary as described in section 7504 of this
				chapter.
									(b)PurposeThe
				purpose of the scholarship program established under this chapter is to
				increase the supply of qualified blind rehabilitation specialists for the
				Department and the Nation.
								(c)OutreachThe
				Secretary shall publicize the scholarship program established under this
				chapter to educational institutions throughout the United States, with an
				emphasis on disseminating information to such institutions with high numbers of
				Hispanic students and to Historically Black Colleges and Universities.
								7502.Application and
				acceptance
								(a)Application(1)To apply and
				participate in the scholarship program under this chapter, an individual shall
				submit to the Secretary an application for such participation together with an
				agreement described in section 7504 of this chapter under which the participant
				agrees to serve a period of obligated service in the Department as provided in
				the agreement in return for payment of educational assistance as provided in
				the agreement.
									(2)In distributing
				application forms and agreement forms to individuals desiring to participate in
				the scholarship program, the Secretary shall include with such forms the
				following:
										(A)A fair summary of the
				rights and liabilities of an individual whose application is approved (and
				whose agreement is accepted) by the Secretary.
										(B)A full description of the
				terms and conditions that apply to participation in the scholarship program and
				service in the Department.
										(b)Approval(1)Upon the Secretary’s
				approval of an individual’s participation in the scholarship program, the
				Secretary shall, in writing, promptly notify the individual of that
				acceptance.
									(2)An individual becomes a
				participant in the scholarship program upon such approval by the
				Secretary.
									7503.Amount of assistance;
				duration
								(a)Amount of
				assistanceThe amount of the financial assistance provided for an
				individual under this chapter shall be the amount determined by the Secretary
				as being necessary to pay the tuition and fees of the individual. In the case
				of an individual enrolled in a program of study leading to a dual degree or
				certification in both the areas of study described in section 7501(a)(1) of
				this chapter, the tuition and fees shall not exceed the amounts necessary for
				the minimum number of credit hours to achieve such dual certification or
				degree.
								(b)Relationship to other
				assistanceFinancial assistance may be provided to an individual
				under this chapter to supplement other educational assistance to the extent
				that the total amount of educational assistance received by the individual
				during an academic year does not exceed the total tuition and fees for such
				academic year.
								(c)Maximum amount of
				assistance(1)In no case may the
				total amount of assistance provided under this chapter for an academic year to
				an individual who is a full-time student exceed $15,000.
									(2)In the case of an
				individual who is a part-time student, the total amount of assistance provided
				under this chapter shall bear the same ratio to the amount that would be paid
				under paragraph (1) if the participant were a full-time student in the program
				of study being pursued by the individual as the coursework carried by the
				individual to full-time coursework in that program of study.
									(3)In no case may the total
				amount of assistance provided to an individual under this chapter exceed
				$45,000.
									(d)Maximum duration of
				assistanceThe Secretary may provide financial assistance to an
				individual under this chapter for not more than six years.
								7504.AgreementAn agreement between the Secretary and a
				participant in the scholarship program under this chapter shall be in writing,
				shall be signed by the participant, and shall include—
								(1)the Secretary’s agreement
				to provide the participant with financial assistance as authorized under this
				chapter;
								(2)the participant’s
				agreement—
									(A)to accept such financial
				assistance;
									(B)to maintain enrollment
				and attendance in the program of study described in section 7501(a)(1) of this
				chapter;
									(C)while enrolled in such
				program, to maintain an acceptable level of academic standing (as determined by
				the educational institution offering such program under regulations prescribed
				by the Secretary); and
									(D)after completion of the
				program, to serve as a full-time employee in the Department for a period of
				three years, to be served within the first six years after the participant has
				completed such program and received a degree or certificate described in
				section 7501(a)(1) of this chapter; and
									(3)any other terms and
				conditions that the Secretary determines appropriate for carrying out this
				chapter.
								7505.Repayment for failure
				to satisfy requirements of agreement
								(a)In
				generalAn individual who receives educational assistance under
				this chapter shall repay to the Secretary an amount equal to the unearned
				portion of such assistance if the individual fails to satisfy the requirements
				of the agreement entered into under section 7504 of this chapter, except in
				circumstances authorized by the Secretary.
								(b)Amount of
				repaymentThe Secretary shall establish, by regulations,
				procedures for determining the amount of the repayment required under this
				subsection and the circumstances under which an exception to the required
				repayment may be granted.
								(c)Waiver or suspension of
				complianceThe Secretary shall prescribe regulations providing
				for the waiver or suspension of any obligation of an individual for service or
				payment under this chapter (or an agreement under this chapter) whenever
				noncompliance by the individual is due to circumstances beyond the control of
				the individual or whenever the Secretary determines that the waiver or
				suspension of compliance is in the best interest of the United States.
								(d)Obligation as debt to
				United StatesAn obligation to repay the Secretary under this
				section is, for all purposes, a debt owed the United States. A discharge in
				bankruptcy under title 11 does not discharge a person from such debt if the
				discharge order is entered less than five years after the date of the
				termination of the agreement or contract on which the debt is
				based.
								.
				(b)Clerical
			 amendmentsThe tables of
			 chapters at the beginning of title 38, and of part V of title 38, are each
			 amended by inserting after the item relating to chapter 74 the following new
			 item:
					
						
							75.Visual Impairment and Orientation and Mobility Professionals
				  Education Assistance
				  Program7501.
						
						.
				(c)Effective
			 dateThe Secretary of
			 Veterans Affairs shall implement chapter 75 of title 38, United States Code, as
			 added by subsection (a), not later than six months after the date of the
			 enactment of this Act.
				203.Inclusion of Department of Veterans Affairs
			 facilities in list of facilities eligible for assignment of participants in
			 National Health Service Corps Scholarship ProgramThe Secretary of Veterans Affairs shall
			 transfer $20,000,000 from accounts of the Veterans Health Administration to the
			 Secretary of Health and Human Services to include facilities of the Department
			 of Veterans Affairs in the list maintained by the Health Resources and Services
			 Administration of facilities eligible for assignment of participants in the
			 National Health Service Corps Scholarship Program.
			204.Teleconsultation and
			 telemedicine
				(a)Teleconsultation and
			 teleretinal imaging
					(1)In
			 generalSubchapter I of chapter 17 is amended by adding at the
			 end the following new section:
						
							1709.Teleconsultation and
				teleretinal imaging
								(a)Teleconsultation(1)The Secretary shall
				carry out a program of teleconsultation for the provision of remote mental
				health and traumatic brain injury assessments in facilities of the Department
				that are not otherwise able to provide such assessments without contracting
				with third party providers or reimbursing providers through a fee-basis
				system.
									(2)The Secretary shall, in
				consultation with appropriate professional societies, promulgate technical and
				clinical care standards for the use of teleconsultation services within
				facilities of the Department.
									(b)Teleretinal
				imagingThe Secretary shall carry out a program of teleretinal
				imaging in each Veterans Integrated Services Network (VISN).
								(c)Annual
				reportsIn each fiscal year beginning with fiscal year 2010 and
				ending with fiscal year 2015, the Secretary shall submit to Congress a report
				on the programs required by subsections (a) and (b). Such report shall include
				the following:
									(1)A description of the
				efforts made by the Secretary to make teleconsultation available in rural areas
				and to utilize teleconsultation in rural areas.
									(2)The rates of utilization
				of teleconsultation by Veterans Integrated Services Network disaggregated by
				each fiscal year for which a report is submitted under this subsection.
									(d)DefinitionsIn
				this section:
									(1)The term
				teleconsultation means the use by a health care specialist of
				telecommunications to assist another health care provider in rendering a
				diagnosis or treatment.
									(2)The term
				teleretinal imaging means the use by a health care specialist of
				telecommunications, digital retinal imaging, and remote image interpretation to
				provide eye
				care.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 is
			 amended by inserting after the item related to section 1708 the following new
			 item:
						
							
								1709. Teleconsultation and
				teleretinal
				imaging.
							
							.
					(b)Training in
			 telemedicineThe Secretary of Veterans Affairs shall require each
			 Department of Veterans Affairs facility that is involved in the training of
			 medical residents to work with each university concerned to develop an elective
			 rotation in telemedicine for such residents.
				(c)Enhancement of
			 VERA
					(1)Incentives for
			 provision of teleconsultation, teleretinal imaging, telemedicine, and
			 telehealth servicesThe Secretary of Veterans Affairs shall
			 modify the Veterans Equitable Resource Allocation system to provide Veterans
			 Integrated Services Networks with incentives to utilize teleconsultation,
			 teleretinal imaging, telemedicine, and telehealth coordination services.
					(2)Inclusion of
			 telemedicine visits in workload reportingThe Secretary shall
			 modify the Veterans Equitable Resource Allocation system to require the
			 inclusion of all telemedicine visits in the calculation of facility
			 workload.
					(d)DefinitionsIn
			 this section:
					(1)The terms
			 teleconsultation and teleretinal imaging have the
			 meanings given such terms in section 1709 of title 38, United States Code, as
			 added by subsection (a).
					(2)The term
			 telemedicine means the use by a health care provider of
			 telecommunications to assist in the diagnosis or treatment of a patient's
			 medical condition.
					(3)The term
			 telehealth means the use of telecommunications to collect patient
			 data remotely and send data to a monitoring station for interpretation.
					205.Demonstration projects on alternatives for
			 expanding care for veterans in rural areas
				(a)In generalThe Secretary of Veterans Affairs, through
			 the Director of the Office of Rural Health, may carry out demonstration
			 projects to examine the feasibility and advisability of alternatives for
			 expanding care for veterans in rural areas, which may include the
			 following:
					(1)Establishing a partnership between the
			 Department of Veterans Affairs and the Centers for Medicare and Medicaid
			 Services of the Department of Health and Human Services to coordinate care for
			 veterans in rural areas at critical access hospitals (as designated or
			 certified under section 1820 of the Social Security Act (42 U.S.C.
			 1395i–4)).
					(2)Establishing a partnership between the
			 Department of Veterans Affairs and the Department of Health and Human Services
			 to coordinate care for veterans in rural areas at community health
			 centers.
					(3)Expanding coordination between the
			 Department of Veterans Affairs and the Indian Health Service to expand care for
			 Indian veterans.
					(b)Geographic distributionThe Secretary shall ensure that the
			 demonstration projects carried out under subsection (a) are located at
			 facilities that are geographically distributed throughout the United
			 States.
				(c)ReportNot later than two years after the date of
			 the enactment of this Act, the Secretary shall submit a report on the results
			 of the demonstration projects conducted under subsection (a) to—
					(1)the Committee on Veterans' Affairs and the
			 Committee on Appropriations of the Senate; and
					(2)the Committee on Veterans' Affairs and the
			 Committee on Appropriations of the House of Representatives.
					206.Program on provision
			 of readjustment and mental health care services to veterans who served in
			 Operation Iraqi Freedom and Operation Enduring Freedom
				(a)Program
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall establish a program to
			 provide—
					(1)to veterans of Operation
			 Iraqi Freedom and Operation Enduring Freedom, particularly veterans who served
			 in such operations while in the National Guard and the Reserves—
						(A)peer outreach
			 services;
						(B)peer support
			 services;
						(C)readjustment counseling
			 and services described in section 1712A of title 38, United States Code;
			 and
						(D)mental health services;
			 and
						(2)to members of the
			 immediate family of such a veteran, during the three-year period beginning on
			 the date of the return of such veteran from deployment in Operation Iraqi
			 Freedom or Operation Enduring Freedom, education, support, counseling, and
			 mental health services to assist in—
						(A)the readjustment of such
			 veteran to civilian life;
						(B)in the case such veteran
			 has an injury or illness incurred during such deployment, the recovery of such
			 veteran; and
						(C)the readjustment of the
			 family following the return of such veteran.
						(b)Contracts with
			 community mental health centers and qualified entities for provision of
			 servicesIn carrying out the program required by subsection (a),
			 the Secretary shall contract with community mental health centers and other
			 qualified entities to provide the services required by such subsection only in
			 areas the Secretary determines are not adequately served by other health care
			 facilities or vet centers of the Department of Veterans Affairs. Such contracts
			 shall require each contracting community health center or entity—
					(1)to the extent
			 practicable, to use telehealth services for the delivery of services required
			 by subsection (a);
					(2)to the extent
			 practicable, to employ veterans trained under subsection (c);
					(3)to participate in the
			 training program conducted in accordance with subsection (d);
					(4)to comply with applicable
			 protocols of the Department before incurring any liability on behalf of the
			 Department for the provision of the services required by subsection (a);
					(5)for each veteran for whom
			 a community mental health center or other qualified entity provides mental
			 health services under such contract, to provide the Department with such
			 clinical summary information as the Secretary shall require;
					(6)to submit annual reports
			 to the Secretary containing, with respect to the program required by subsection
			 (a) and for the last full calendar year ending before the submission of such
			 report—
						(A)the number of the
			 veterans served, veterans diagnosed, and courses of treatment provided to
			 veterans as part of the program required by subsection (a); and
						(B)demographic information
			 for such services, diagnoses, and courses of treatment; and
						(7)to meet such other
			 requirements as the Secretary shall require.
					(c)Training of veterans
			 for the provision of peer-outreach and peer-support servicesIn
			 carrying out the program required by subsection (a), the Secretary shall
			 contract with a national not-for-profit mental health organization to carry out
			 a national program of training for veterans described in subsection (a) to
			 provide the services described in subparagraphs (A) and (B) of paragraph (1) of
			 such subsection.
				(d)Training of clinicians
			 for provision of servicesThe Secretary shall conduct a training
			 program for clinicians of community mental health centers or entities that have
			 contracts with the Secretary under subsection (b) to ensure that such
			 clinicians can provide the services required by subsection (a) in a manner
			 that—
					(1)recognizes factors that
			 are unique to the experience of veterans who served on active duty in Operation
			 Iraqi Freedom or Operation Enduring Freedom (including their combat and
			 military training experiences); and
					(2)utilizes best practices
			 and technologies.
					(e)Reports
			 required
					(1)Initial report on plan
			 for implementationNot later than 45 days after the date of the
			 enactment of this Act, the Secretary shall submit to the Committee on Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report containing the plans of the Secretary to implement the
			 program required by subsection (a).
					(2)Status
			 reportNot later than one year after the date of the enactment of
			 this Act, the Secretary shall submit to the Committee on Veterans' Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the implementation of the program. Such report
			 shall include the following:
						(A)Information on the number
			 of veterans who received services as part of the program and the type of
			 services received during the last full calendar year completed before the
			 submission of such report.
						(B)An evaluation of the
			 provision of services under paragraph (2) of subsection (a) and a
			 recommendation as to whether the period described in such paragraph should be
			 extended to a five-year period.
						207.Improvement of care of
			 American Indian veterans
				(a)Indian Health
			 Coordinators
					(1)In
			 generalSubchapter II of chapter 73 is amended by adding at the
			 end the following new section:
						
							7330B.Indian Veterans
				Health Care Coordinators
								(a)In
				general(1)The Secretary shall
				assign at each of the 10 Department Medical Centers that serve communities with
				the greatest number of Indian veterans per capita an official or employee of
				the Department to act as the coordinator of health care for Indian veterans at
				such Medical Center. The official or employee so assigned at a Department
				Medical Center shall be known as the Indian Veterans Health Care
				Coordinator for the Medical Center.
									(2)The Secretary shall, from
				time to time—
										(A)survey the Department
				Medical Centers for purposes of identifying the 10 Department Medical Centers
				that currently serve communities with the greatest number of Indian veterans
				per capita; and
										(B)utilizing the results of
				the most recent survey conducted under subparagraph (A), revise the assignment
				of Indian Veterans Health Care Coordinators in order to assure the assignment
				of such coordinators to appropriate Department Medical Centers as required by
				paragraph (1).
										(b)DutiesThe
				duties of an Indian Veterans Health Care Coordinator shall include the
				following:
									(1)Improving outreach to
				tribal communities.
									(2)Coordinating the medical
				needs of Indian veterans on Indian reservations with the Veterans Health
				Administration and the Indian Health Service.
									(3)Expanding the access and
				participation of the Department of Veterans Affairs, the Indian Health Service,
				and tribal members in the Department of Veterans Affairs Tribal Veterans
				Representative program.
									(4)Acting as an ombudsman
				for Indian veterans enrolled in the health care system of the Veterans Health
				Administration.
									(5)Advocating for the
				incorporation of traditional medicine and healing in Department treatment plans
				for Indian veterans in need of care and services provided by the
				Department.
									(c)Indian
				definedIn this section, the term Indian has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C.
				450b).
								.
					(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 73 is amended by inserting after the item relating to section 7330A the
			 following new item:
						
							
								7330B. Indian Veterans Health
				Coordinators.
							
							.
					(b)Integration of
			 electronic health records with Indian Health ServiceNot later
			 than one year after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs and the Secretary of Health and Human Services shall enter
			 into a memorandum of understanding to ensure that the health records of Indian
			 veterans may be transferred electronically between facilities of the Indian
			 Health Service and the Department of Veterans Affairs.
				(c)Transfer of medical
			 equipment to the Indian Health Service
					(1)In
			 generalThe Secretary of Veterans Affairs may transfer to the
			 Indian Health Service such surplus Department of Veterans Affairs medical and
			 information technology equipment as the Secretary of Veterans Affairs and the
			 Secretary of Health and Human Services jointly consider appropriate for
			 purposes of the Indian Health Service.
					(2)Transportation and
			 installationIn transferring medical or information technology
			 equipment under this subsection, the Secretary of Veterans Affairs may
			 transport and install such equipment in facilities of the Indian Health
			 Service.
					(d)Report on Joint Health
			 Clinics With Indian Health ServiceNot later than one year after
			 the date of the enactment of this Act, the Secretary of Veterans Affairs and
			 the Secretary of Health and Human Services shall jointly submit to Congress a
			 report on the feasability and advisability of the joint establishment and
			 operation by the Veterans Health Administration and the Indian Health Service
			 of health clinics on Indian reservations to serve the populations of such
			 reservations, including Indian veterans.
				208.Travel reimbursement
			 for veterans receiving treatment at facilities of the Department of Veterans
			 Affairs
				(a)Enhancement of
			 allowance based upon mileage traveledSection 111 is amended—
					(1)in subsection (a), by striking
			 traveled, and inserting (at a rate of 41.5 cents per
			 mile),; and
					(2)by amending subsection
			 (g) to read as follows:
						
							(g)(1)Beginning one year
				after the date of the enactment of the Caregiver and Veterans Health Services
				Act of 2009, the Secretary may adjust the mileage rate described in subsection
				(a) to be equal to the mileage reimbursement rate for the use of privately
				owned vehicles by Government employees on official business (when a Government
				vehicle is available), as prescribed by the Administrator of General Services
				under section 5707(b) of title 5.
								(2)If an
				adjustment in the mileage rate under paragraph (1) results in a lower mileage
				rate than the mileage rate otherwise specified in subsection (a), the Secretary
				shall, not later than 60 days before the date of the implementation of the
				mileage rate as so adjusted, submit to Congress a written report setting forth
				the adjustment in the mileage rate under this subsection, together with a
				justification for the decision to make the adjustment in the mileage rate under
				this
				subsection.
								.
					(b)Coverage of cost of
			 transportation by airSubsection (a) of section 111, as amended
			 by subsection (a)(1), is further amended by inserting after the first sentence
			 the following new sentence: Actual necessary expense of travel includes
			 the reasonable costs of airfare if travel by air is the only practical way to
			 reach a Department facility..
				(c)Elimination of
			 limitation based on maximum annual rate of pensionSubsection
			 (b)(1)(D)(i) of such section is amended by inserting who is not
			 traveling by air and before whose annual.
				(d)Determination of
			 practicalitySubsection (b) of such section is amended by adding
			 at the end the following new paragraph:
					
						(4)In determining for
				purposes of subsection (a) whether travel by air is the only practical way for
				a veteran to reach a Department facility, the Secretary shall consider the
				medical condition of the veteran and any other impediments to the use of ground
				transportation by the
				veteran.
						.
				(e)No expansion of
			 eligibility for beneficiary travelThe amendments made by
			 subsections (b) and (d) of this section may not be construed as expanding or
			 otherwise modifying eligibility for payments or allowances for beneficiary
			 travel under section 111 of title 38, United States Code, as in effect on the
			 day before the date of the enactment of this Act.
				(f)Clarification of
			 relation to public transportation in Veterans Health Administration
			 HandbookNot later than 30 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall revise the Veterans Health
			 Administration Handbook to clarify that an allowance for travel based on
			 mileage paid under section 111(a) of title 38, United States Code, may exceed
			 the cost of such travel by public transportation regardless of medical
			 necessity.
				209.Office of Rural Health
			 five-year strategic plan
				(a)Strategic
			 planNot later than 180 days after the date of the enactment of
			 this Act, the Director of the Office of Rural Health of the Department of
			 Veterans Affairs shall develop a five-year strategic plan for the Office of
			 Rural Health.
				(b)ContentsThe
			 plan required by subsection (a) shall include the following:
					(1)Specific goals for the
			 recruitment and retention of health care personnel in rural areas, developed in
			 conjunction with the Director of the Health Care Retention and Recruitment
			 Office of the Department of Veterans Affairs.
					(2)Specific goals for
			 ensuring the timeliness and quality of health care delivery in rural
			 communities that are reliant on contract and fee-basis care, developed in
			 conjunction with the Director of the Office of Quality and Performance of the
			 Department.
					(3)Specific goals for the
			 expansion and implementation of telemedicine services in rural areas, developed
			 in conjunction with the Director of the Office of Care Coordination Services of
			 the Department.
					(4)Incremental milestones
			 describing specific actions to be taken for the purpose of achieving the goals
			 specified under paragraphs (1) through (3).
					210.Oversight of contract
			 and fee-basis care
				(a)In
			 generalSubchapter I of
			 chapter 17 is amended by inserting after section 1703 the following new
			 section:
					
						1703A.Oversight of
				contract and fee-basis care
							(a)Rural outreach
				coordinatorsThe Secretary shall designate a rural outreach
				coordinator at each Department community based outpatient clinic at which not
				less than 50 percent of the veterans enrolled at such clinic reside in a highly
				rural area. The coordinator at a clinic shall be responsible for coordinating
				care and collaborating with community contract and fee-basis providers with
				respect to the clinic.
							(b)Incentives To obtain
				accreditation of medical practice(1)The Secretary shall
				adjust the fee-basis compensation of providers of health care services under
				the Department to encourage such providers to obtain accreditation of their
				medical practice from recognized accrediting entities.
								(2)In making adjustments
				under paragraph (1), the Secretary shall consider the increased overhead costs
				of accreditation described in paragraph (1) and the costs of achieving and
				maintaining such accreditation.
								(c)Incentives for
				participation in peer review(1)The Secretary shall
				adjust the fee-basis compensation of providers of health care services under
				the Department that do not provide such services as part of a medical practice
				accredited by a recognized accrediting entity to encourage such providers to
				participate in peer review under subsection (e).
								(2)The Secretary shall
				provide incentives under paragraph (1) to a provider of health care services
				under the Department in an amount which may reasonably be expected (as
				determined by the Secretary) to encourage participation in the voluntary peer
				review under subsection (d).
								(d)Peer
				review(1)The Secretary shall
				provide for the voluntary peer review of providers of health care services
				under the Department who provide such services on a fee basis as part of a
				medical practice that is not accredited by a recognized accrediting
				entity.
								(2)Each year, beginning with
				the first fiscal year beginning after the date of the enactment of this
				section, the Chief Quality and Performance Officer in each Veterans Integrated
				Services Network (VISN) shall select a sample of patient records from each
				participating provider in the Officer's Veterans Integrated Services Network to
				be peer reviewed by a facility designated under paragraph (3).
								(3)The Chief Quality and
				Performance Officer in each Veterans Integrated Services Network shall
				designate Department facilities in such network for the peer review of patient
				records submitted under this subsection.
								(4)Each year, beginning with
				the first fiscal year beginning after the date of the enactment of this
				section, each provider who elects to participate in the program shall submit
				the patient records selected under paragraph (2) to a facility selected under
				paragraph (3) to be peer reviewed by such facility.
								(5)Each Department facility
				designated under paragraph (3) that receives patient records under paragraph
				(4) shall—
									(A)peer review such records
				in accordance with policies and procedures established by the Secretary;
									(B)ensure that peer reviews
				are evaluated by the Peer Review Committee; and
									(C)develop a mechanism for
				notifying the Under Secretary for Health of problems identified through such
				peer review.
									(6)The Under Secretary for
				Health shall develop a mechanism by which the use of fee-basis providers of
				health care are terminated when quality of care concerns are identified with
				respect to such providers.
								(7)The Chief Quality and
				Performance Officer in each Veterans Integrated Services Network shall be
				responsible for the oversight of the program of peer review under this
				subsection in that
				network.
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 is
			 amended by inserting after the item related to section 1703 the following new
			 item:
					
						
							1703A. Oversight of contract
				and fee-basis
				care.
						
						.
				211.Enhancement of Vet
			 Centers to meet needs of veterans of Operation Iraqi Freedom and Operation
			 Enduring Freedom
				(a)Volunteer
			 counselors
					(1)In
			 generalSubsection (c) of section 1712A is amended—
						(A)by striking The
			 Under Secretary and inserting (1) The Under
			 Secretary;
						(B)in paragraph (1), as
			 designated by paragraph (1), by striking , and, in carrying and
			 all that follows through screening activities; and
						(C)by adding at the end the
			 following new paragraphs:
							
								(2)In carrying out this
				section, the Under Secretary may utilize the services of the following:
									(A)Paraprofessionals,
				individuals who are volunteers working without compensation, and individuals
				who are veteran-students (as described in section 3485 of this title) in
				initial intake and screening activities.
									(B)Eligible volunteer
				counselors in the provision of counseling and related mental health
				services.
									(3)For purposes of this
				subsection, an eligible volunteer counselor is an individual—
									(A)who—
										(i)provides counseling
				services without compensation at a center;
										(ii)is a licensed
				psychologist or social worker;
										(iii)has never been named in
				a tort claim arising from professional activities; and
										(iv)has never had, and has
				no pending, disciplinary action taken with respect to any license or
				certification qualifying that individual to provide counseling services;
				or
										(B)who is otherwise
				credentialed and privileged to perform counseling services by the
				Secretary.
									(4)Eligible volunteer
				counselors shall be issued credentials and privileges for the provision of
				counseling and related mental health services under this section on an
				expedited basis in accordance with such procedures as the Secretary shall
				establish. Such procedures shall provide for the completion by the Secretary of
				the processing of an application for such credentials and privileges not later
				than 60 days after receipt of the
				application.
								.
						(2)Procedures for issuing
			 credentials and privileges to volunteer counselorsNot later than
			 one year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall establish the procedures described in section 1712A(c)(4), as
			 added by paragraph (1).
					(b)OutreachSubsection
			 (e) of such section is amended—
					(1)by striking The
			 Secretary and inserting (1) The Secretary; and
					(2)by adding at the end the
			 following new paragraph:
						
							(2)Each
				center shall develop an outreach plan to ensure that the community served by
				the center is aware of the services offered by the
				center.
							.
					212.Centers of excellence for rural health
			 research, education, and clinical activities
				(a)In generalSubchapter II of chapter 73, as amended by
			 section 214 of this Act, is further amended by adding at the end the following
			 new section:
					
						7330C.Centers of excellence for rural health
				research, education, and clinical activities
							(a)Establishment of centersThe Secretary, through the Director of the
				Office of Rural Health, shall establish and operate at least one and not more
				than five centers of excellence for rural health research, education, and
				clinical activities, which shall—
								(1)conduct research on the furnishing of
				health services in rural areas;
								(2)develop specific models to be used by the
				Department in furnishing health services to veterans in rural areas;
								(3)provide education and training for health
				care professionals of the Department on the furnishing of health services to
				veterans in rural areas; and
								(4)develop and implement innovative clinical
				activities and systems of care for the Department for the furnishing of health
				services to veterans in rural areas.
								(b)Use of rural health
				resource centersIn selecting
				locations for the establishment of centers of excellence under subsection (a),
				the Secretary may select a rural health resource center that meets the
				requirements of subsection (a).
							(c)Geographic dispersionThe Secretary shall ensure that the centers
				established under this section are located at health care facilities that are
				geographically dispersed throughout the United States.
							(d)Funding(1)There are authorized to be appropriated to
				the Medical Care Account and the Medical and Prosthetics Research Account of
				the Department of Veterans Affairs such sums as may be necessary for the
				support of the research and education activities of the centers operated under
				this section.
								(2)There shall be allocated to the centers
				operated under this section, from amounts authorized to be appropriated to the
				Medical Care Account and the Medical and Prosthetics Research Account by
				paragraph (1), such amounts as the Under Secretary of health considers
				appropriate for such centers. Such amounts shall be allocated through the
				Director of the Office of Rural Health.
								(3)Activities of clinical and scientific
				investigation at each center operated under this section—
									(A)shall be eligible to compete for the award
				of funding from funds appropriated for the Medical and Prosthetics Research
				Account; and
									(B)shall receive priority in the award of
				funding from such account to the extent that funds are awarded to projects for
				research in the care of rural
				veterans.
									.
				(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 73, as amended by section 214 of this Act, is further amended by
			 inserting after the item relating to section 7330B the following new
			 item:
					
						
							7330C. Centers of excellence
				for rural health research, education, and clinical
				activities.
						
						.
				213.Pilot program on
			 incentives for physicians who assume inpatient responsibilities at community
			 hospitals in health professional shortage areas
				(a)Pilot program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasability and advisability of each of the
			 following:
					(1)The provision of
			 financial incentives to eligible physicians who obtain and maintain inpatient
			 privileges at community hospitals in health professional shortage areas in
			 order to facilitate the provision by such physicians of primary care and mental
			 health services to veterans at such hospitals.
					(2)The collection of
			 payments from third-party providers for care provided by eligible physicians to
			 nonveterans while discharging inpatient responsibilities at community hospitals
			 in the course of exercising the privileges described in paragraph (1).
					(b)Eligible
			 physiciansFor purposes of this section, an eligible physician is
			 a primary care or mental health physician employed by the Department of
			 Veterans Affairs on a full-time basis.
				(c)Duration of
			 programThe pilot program shall be carried out during the
			 three-year period beginning on the date of the commencement of the pilot
			 program.
				(d)Locations
					(1)In
			 generalThe pilot program shall be carried out at not less than
			 five community hospitals in each of not less than two Veterans Integrated
			 Services Networks (VISNs). The hospitals shall be selected by the Secretary
			 utilizing the results of the survey required under subsection (e).
					(2)Qualifying community
			 hospitalsA community hospital may be selected by the Secretary
			 as a location for the pilot program if—
						(A)the hospital is located
			 in a health professional shortage area; and
						(B)the number of eligible
			 physicians willing to assume inpatient responsibilities at the hospital (as
			 determined utilizing the result of the survey) is sufficient for purposes of
			 the pilot program.
						(e)Survey of physician
			 interest in participation
					(1)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary shall conduct a survey of eligible physicians to
			 determine the extent of the interest of such physicians in participating in the
			 pilot program.
					(2)ElementsThe
			 survey shall disclose the type, amount, and nature of the financial incentives
			 to be provided under subsection (h) to physicians participating in the pilot
			 program.
					(f)Physician
			 participation
					(1)In
			 generalThe Secretary shall select physicians for participation
			 in the pilot program from among eligible physicians who—
						(A)express interest in
			 participating in the pilot program in the survey conducted under subsection
			 (e);
						(B)are in good standing with
			 the Department; and
						(C)primarily have clinical
			 responsibilities with the Department.
						(2)Voluntary
			 participationParticipation in the pilot program shall be
			 voluntary. Nothing in this section shall be construed to require a physician
			 working for the Department to assume inpatient responsibilities at a community
			 hospital unless otherwise required as a term or condition of employment with
			 the Department.
					(g)Assumption of inpatient
			 physician responsibilities
					(1)In
			 generalEach eligible physician selected for participation in the
			 pilot program shall assume and maintain inpatient responsibilities, including
			 inpatient responsibilities with respect to nonveterans, at one or more
			 community hospitals selected by the Secretary for participation in the pilot
			 program under subsection (d).
					(2)Coverage under Federal
			 Tort Claims ActIf an eligible physician participating in the
			 pilot program carries out on-call responsibilities at a community hospital
			 where privileges to practice at such hospital are conditioned upon the
			 provision of services to individuals who are not veterans while the physician
			 is on call for such hospital, the provision of such services by the physician
			 shall be considered an action within the scope of the physician's office or
			 employment for purposes of chapter 171 of title 28, United States Code
			 (commonly referred to as the Federal Tort Claims Act).
					(h)Compensation
					(1)In
			 generalThe Secretary shall provide each eligible physician
			 participating in the pilot program with such compensation (including pay and
			 other appropriate compensation) as the Secretary considers appropriate to
			 compensate such physician for the discharge of any inpatient responsibilities
			 by such physician at a community hospital for which such physician would not
			 otherwise be compensated by the Department as a full-time employee of the
			 Department.
					(2)Written
			 agreementThe amount of any compensation to be provided a
			 physician under the pilot program shall be specified in a written agreement
			 entered into by the Secretary and the physician for purposes of the pilot
			 program.
					(3)Treatment of
			 compensationThe Secretary shall consult with the Director of the
			 Office of Personnel Management on the inclusion of a provision in the written
			 agreement required under paragraph (2) that describes the treatment under
			 Federal law of any compensation provided a physician under the pilot program,
			 including treatment for purposes of retirement under the civil service
			 laws.
					(i)Collections from third
			 partiesIn carrying out the pilot program for the purpose
			 described in subsection (a)(2), the Secretary shall implement a variety and
			 range of requirements and mechanisms for the collection from third-party payors
			 of amounts to reimburse the Department for health care services provided to
			 nonveterans under the pilot program by eligible physicians discharging
			 inpatient responsibilities under the pilot program.
				(j)Inpatient
			 responsibilities definedIn this section, the term
			 inpatient responsibilities means on-call responsibilities
			 customarily required of a physician by a community hospital as a condition of
			 granting privileges to the physician to practice in the hospital.
				(k)ReportNot
			 later than one year after the date of the enactment of this Act and annually
			 thereafter, the Secretary shall submit to Congress a report on the pilot
			 program, including the following:
					(1)The findings of the
			 Secretary with respect to the pilot program.
					(2)The number of veterans
			 and nonveterans provided inpatient care by physicians participating in the
			 pilot program.
					(3)The amounts collected and
			 payable under subsection (i).
					(l)Health professional
			 shortage area definedIn this section, the term health
			 professional shortage area has the meaning given the term in section
			 332(a) of the Public Health Service Act (42 U.S.C. 254e(a)).
				214.Annual report on matters related to care
			 for veterans who live in rural areas
				(a)Annual reportThe Secretary of Veterans Affairs shall
			 submit to Congress each year, together with documents submitted to Congress in
			 support of the budget of the President for the fiscal year beginning in such
			 year (as submitted pursuant to section 1105 of title 31, United States Code),
			 an assessment, current as of the fiscal year ending in the year before such
			 report is submitted, of the following:
					(1)The implementation of the provisions of
			 sections 209 through 213, including the amendments made by such
			 sections.
					(2)The establishment and functions of the
			 Office of Rural Health under section 7308 of title 38, United States
			 Code.
					(b)Additional requirements for initial
			 reportThe first report
			 submitted under subsection (a) shall also include the following:
					(1)The assessment of fee-basis health-care
			 program required by section 212(b) of the Veterans Benefits, Health Care, and
			 Information Technology Act of 2006 (Public Law 109–461; 120 Stat. 3422).
					(2)An assessment of the outreach program
			 required by section 213 of such Act (120 Stat. 3422; 38 U.S.C. 6303
			 note).
					215.Transportation grants for rural veterans
			 service organizations
				(a)Grants authorized
					(1)In generalThe Secretary of Veterans Affairs shall
			 establish a grant program to provide innovative transportation options to
			 veterans in highly rural areas.
					(2)Eligible
			 recipientsThe following may be awarded a grant under this
			 section:
						(A)State veterans service
			 agencies.
						(B)Veterans service
			 organizations.
						(3)Use of
			 fundsA State veterans service agency or veterans service
			 organization awarded a grant under this section may use the grant amount
			 to—
						(A)assist veterans in highly rural areas to
			 travel to Department of Veterans Affairs medical centers; and
						(B)otherwise assist in providing medical care
			 to veterans in highly rural areas.
						(4)Maximum
			 amountThe amount of a grant
			 under this section may not exceed $50,000.
					(5)No matching requirementThe recipient of a grant under this section
			 shall not be required to provide matching funds as a condition for receiving
			 such grant.
					(b)RegulationsThe Secretary shall prescribe regulations
			 for—
					(1)evaluating grant applications under this
			 section; and
					(2)otherwise administering the program
			 established by this section.
					(c)DefinitionsIn this section:
					(1)Highly
			 ruralThe term highly
			 rural, in the case of an area, means that the area consists of a county
			 or counties having a population of less than seven persons per square
			 mile.
					(2)Veterans service
			 organizationThe term
			 veterans service organization means any organization recognized by
			 the Secretary of Veterans Affairs for the representation of veterans under
			 section 5902 of title 38, United States Code.
					(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $3,000,000 for each of fiscal years 2010 through
			 2014 to carry out this section.
				IIIOther health care
			 matters
			301.Expansion of veteran
			 eligibility for reimbursement by Secretary of Veterans Affairs for emergency
			 treatment furnished in a non-Department facility
				(a)Expansion of
			 eligibilitySubsection
			 (b)(3)(C) of section 1725 is amended by striking , in whole or in
			 part,.
				(b)Limitations on
			 reimbursementSection 1725 is further amended—
					(1)in subsection (c), by
			 adding at the end the following new paragraph:
						
							(4)(A)If the veteran has
				contractual or legal recourse against a third party that would, in part,
				extinguish the veteran’s liability to the provider of the emergency treatment
				and payment for the treatment may be made both under subsection (a) and by the
				third party, the amount payable for such treatment under such subsection shall
				be the amount by which the costs for the emergency treatment exceed the amount
				payable or paid by the third party, except that the amount payable may not
				exceed the maximum amount payable established under paragraph (1)(A).
								(B)In any case in which a
				third party is financially responsible for part of the veteran’s emergency
				treatment expenses, the Secretary shall be the secondary payer.
								(C)A payment in the amount
				payable under subparagraph (A) shall be considered payment in full and shall
				extinguish the veteran’s liability to the provider.
								(D)The Secretary may not
				reimburse a veteran under this section for any copayment or similar payment
				that the veteran owes the third party or for which the veteran is responsible
				under a health-plan contract.
								;
				and
					(2)in subsection
			 (f)(3)—
						(A)in subparagraph (A), by
			 inserting before the period at the end the following: , including the
			 Secretary of Health and Human Services with respect to the Medicare program
			 under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and the
			 Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.);
			 and
						(B)in subparagraph (B), by
			 inserting before the period at the end the following: , including a
			 State Medicaid agency with respect to payments made under a State plan for
			 medical assistance approved under title XIX of such Act (42 U.S.C. 1396 et
			 seq.).
						(c)Effective date
					(1)In
			 generalThe amendments made
			 by subsections (a) and (b) shall take effect on the date of the enactment of
			 this Act, and shall apply with respect to emergency treatment furnished on or
			 after that date.
					(2)Reimbursement for
			 treatment before effective dateThe Secretary of Veterans Affairs
			 may provide reimbursement under section 1725 of title 38, United States Code,
			 as amended by this subsection, for emergency treatment furnished before the
			 date of the enactment of this Act if the Secretary determines that, under the
			 circumstances applicable with respect to the veteran, it is appropriate to do
			 so.
					302.Prohibition on
			 collection of copayments from veterans who are catastrophically
			 disabled
				(a)In
			 generalSubchapter III of
			 chapter 17 is amended by adding at the end the following new section:
					
						1730A.Prohibition on
				collection of copayments from catastrophically disabled veteransNotwithstanding subsections (f) and (g) of
				section 1710 and section 1722A(a) of this title or any other provision of law,
				the Secretary may not require a veteran who is catastrophically disabled to
				make any copayment for the receipt of hospital care or medical services under
				the laws administered by the
				Secretary.
						.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1730 the following
			 new item:
					
						
							1730A. Prohibition on
				collection of copayments from catastrophically disabled
				veterans.
						
						.
				IVConstruction and naming
			 matters
			401.Major medical
			 facility project Department of Veterans Affairs Medical Center, Walla Walla,
			 Washington
				(a)Authorization for major
			 medical facility projectThe Secretary of Veterans Affairs may
			 carry out a major medical facility project for the construction of a new
			 multiple specialty outpatient facility, campus renovation and upgrades, and
			 additional parking at the Department of Veterans Affairs Medical Center, Walla
			 Walla, Washington, with the project to be carried out in an amount not to
			 exceed $71,400,000.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Veterans Affairs for fiscal year 2010 for the Construction, Major
			 Projects account, $71,400,000 for the project authorized in subsection
			 (a).
				402.Merril Lundman
			 Department of Veterans Affairs Outpatient Clinic
				(a)In
			 generalThe Department of Veterans Affairs outpatient clinic in
			 Havre, Montana, shall after the date of the enactment of this Act be known and
			 designated as the Merril Lundman Department of Veterans Affairs
			 Outpatient Clinic.
				(b)ReferencesAny
			 reference in any law, regulation, map, document, record, or other paper of the
			 United States to the outpatient clinic referred to in subsection (a) shall be
			 considered to be a reference to the Merril Lundman Department of Veterans
			 Affairs Outpatient Clinic.
				Amend the title so as to read:
	 A Bill to amend title 38, United States Code, to provide assistance to
	 caregivers of veterans, to improve the provision of health care to veterans in
	 rural areas, and for other purposes..
	
		September 25, 2009
		Reported with an amendment and an amendment to the
		  title
	
